The plaintiff's petition for rehearing presents nothing new. We gave full consideration to every question which it raises and are not persuaded that we *Page 177 
should change the views announced in the opinion on file.
One proposition stated in the petition, however, calls for comment, as it seems to indicate a misapprehension on the part of counsel of the effect of our decision in one particular. It is said: "The court erred in limiting the accounting between the parties to the time when defendant excluded the plaintiff from business." We had no intention so to limit the accounting, and we do not believe that anything said in the opinion will bear that construction. Under the complaint the plaintiff, by his own allegations, was limited to an accounting of profits earned during the years 1942 and 1943. In remanding the cause for further proceedings we suggested that plaintiff might wish "to file a supplemental complaint to include a claim for profits earned by him during the part of the year 1944 that he was engaged in selling Mobilifts, particularly as he must account for the 1944 secret profits." 194 P.2d 992, 1022. This suggestion — and it is no more — does not preclude the plaintiff from asserting any claim that he may have for an accounting of profits earned after he was excluded from the business of selling Mobilifts, or for any other relief to which he may be entitled based upon an alleged wrongful termination of the contract. As to the merits of these matters we express no opinion, since they are not before us under the pleadings or the proof.
The petition for rehearing is denied. *Page 178